Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Holdman, J., at plea; Molea, J., at sentencing), rendered February 9, 2011, convicting him of grand larceny in the second degree (three counts), scheme to defraud in the first degree, and conspiracy in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea of guilty was not knowing and voluntary because the prosecutor, who conducted much of the plea proceeding under the supervision of the Supreme Court, misadvised him of the deportation consequences of his plea of guilty. This contention is unpreserved for appellate review (see People v Peque, 22 NY3d 168 [2013]; People v Murray, 15 NY3d 725 [2010]). In any event, the contention is without merit. The Supreme Court, through the prosecutor (see People v Bethune, 91 AD3d 966 [2012]), properly discharged its duty to inform the defendant of the immigration consequences of his plea of guilty (see People v Peque, 22 NY3d at 197).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit.
Mastro, J.E, Chambers, Austin and Miller, JJ., concur.